McCOMB, J., pro tem.
This is an appeal from an order made pursuant to section 357 of the Civil Code.
Appellant has not observed the provision of rule VIII, section 2 of this court, which requires that the question involved on appeal in a civil action must be set forth on the first page of the opening brief without any other matter appearing thereon and must never exceed one page. (Rule VIII, sec. 2, Rules for the Supreme Court and District Courts of Appeal of the State of California.) In the instant case the questions cover approximately two pages. Therefore, since it is the duty of counsel to comply with rule VIII, supra, in its entirety, the appeal is dismissed, pursuant to the penalty provided in section 4, rule VIII, supra. (Rule VIII, sec. 4, Rules for the Supreme Court and District Courts of Appeal of the State of California; Ferslew v. Andersen, 11 Cal. App. (2d) 400 [53 Pac. (2d) 768].)
The appeal is dismissed.
Grail, P. <T., and Wood, J., concurred.